Citation Nr: 0912349	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  04-33 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for epilepsy. 

2.  Entitlement to service connection for a dental 
disability, claimed as secondary to epilepsy.


REPRESENTATION

Veteran represented by:	Sean Kendall, Esq.


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army 
from October 1954 to October 1956.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a January 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota.

Procedural history

Service connection for epilepsy was originally denied by the 
RO in a March 1957 rating decision, which determined that the 
Veteran's epilepsy pre-existed his entrance into active duty 
military service, and was not aggravated by his service.  The 
Veteran did not appeal that decision.

In July 2003, the Veteran filed to reopen the previously-
denied claim of entitlement to service connection for 
epilepsy.  Additionally, in October 2003, the Veteran filed a 
claim of entitlement to service connection for a dental 
disability, claimed as secondary to epilepsy medication.  
Both claims were denied in the above-referenced January 2004 
rating decision.  The Veteran disagreed with the RO's 
decisions and perfected an appeal as to both issues.

In an April 2007 decision, the Board denied the Veteran's 
request to reopen his epilepsy claim.  The Board also denied 
the Veteran's secondary service connection claim for a dental 
disability because it could not be shown that the Veteran's 
dental disability resulted from a service-connected disease 
or injury.  The Veteran timely appealed both issues to the 
United States Court of Appeals for Veterans Claims (the 
Court).  A Joint Motion for Partial Remand was filed as to 
these claims, which the Court granted in September 2008.  The 
Veteran's claims file has been returned to the Board for 
readjudication.  


The Veteran has submitted evidence directly to the Board, to 
include a March 2009 medical evaluation report by Dr. C.B. 
that amended his prior February 2009 evaluation.  The 
evidence was accompanied by a written waiver of consideration 
of such evidence by the agency of original jurisdiction.  See 
38 C.F.R. § 20.1304 (2008).

Issue not on appeal

The January 2004 rating decision also granted the Veteran's 
claim of entitlement to service connection for bilateral 
hearing loss.  A noncompensable (zero percent) disability 
rating was assigned.  The Veteran disagreed with the assigned 
rating and initiated an appeal as to that issue.  

In June 2006, the RO increased the disability rating for the 
service-connected hearing loss to 10 percent disabling.  The 
decision specifically indicated, "This is considered a full 
grant on appeal regarding this issue."   The Veteran through 
his representative expressed satisfaction with the 10 percent 
rating in a June 2006 letter to the RO.  See the June 15, 
2006 letter from the Veteran's representative.  The Veteran's 
representative stated, "we are accepting the . . . rating 
decision to increase the Veteran's service connected 
bilateral hearing loss from 0 percent to 10 percent.  [The 
Veteran] accepts this decision as a full grant."  The 
Veteran's acknowledgment and acceptance of the June 2006 
rating decision as a full grant removed the issue from 
appellate status.  See 38 C.F.R. § 20.204 (2008).

In error, the April 2007 Board decision remanded the 
Veteran's above-referenced increased rating claim for hearing 
loss pursuant to Manlincon v. West, 12 Vet. App. 238 (1999), 
for the issuance of a statement of the case (SOC) by the RO.  
For the reasons outlined immediately above, the hearing loss 
issue had been resolved prior to the time of the Board's 
remand.  The RO indicated as such in a September 2008 rating 
decision, and the Veteran has not filed any correspondence 
with the RO or the Board expressing dissatisfaction or 
disagreement with the current 10 percent rating.  While the 
Joint Motion asserts "the portion of the BVA decision which 
remanded Appellant's hearing loss claim should be affirmed," 
the September 2008 Court Order made no determination as to 
the hearing loss issue.  
In light of the fact that the Veteran indicated satisfaction 
with the 10 percent disability rating assigned by the RO in 
June 2006, and that the Veteran has not filed any 
disagreement with this 10 percent rating since the June 2006 
rating decision, to include all times up to and including the 
Joint Motion and Court Order, the Veteran's increased rating 
claim is no longer in appellate status and will be discussed 
no further.  


FINDINGS OF FACT

1.  In March 1957, the RO denied the Veteran's claim of 
entitlement to service connection for epilepsy.  The Veteran 
did not appeal this decision.

2.  The evidence associated with the claims folder subsequent 
to the March 1957 rating decision is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial, and raises a reasonable possibility of 
substantiating the Veteran's claim of entitlement to service 
connection for epilepsy.


CONCLUSIONS OF LAW

1.  The March 1957 RO decision is final.  38 U.S.C.A. § 7105 
(West 2002); 
38 C.F.R. §§ 3.104, 20.1103 (2008).

2.  Since the March 1957 RO decision, new and material 
evidence has been received with respect to the Veteran's 
claim of entitlement to service connection for epilepsy; 
therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims entitlement to service connection for 
epilepsy and service connection for a dental disability 
secondary to epilepsy, specifically as being due to  
medication prescribed for epilepsy.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issues on appeal will then 
be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000.  The VCAA includes an enhanced duty 
on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  The VCAA also redefines the obligations of VA with 
respect to its statutory duty to assist claimants in the 
development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).

With respect to the Veteran's request to reopen his 
previously denied service connection claim for epilepsy, the 
Board observes that its April 2007 decision contained 
detailed discussions as to why the VCAA had been complied 
with       (see the Board's April 30, 2007 decision, pages 4-
8).  This discussion is incorporated by reference herein.

The September 2008 Joint Motion for Remand, as adopted by the 
Court, did not mention any alleged VCAA deficiencies [either 
as to adequacy of VCAA notice furnished by the RO or as to 
the Board's discussion of the adequacy of such notice in its 
April 2007 decision].  The Board believes that if any 
inadequacy had been present, this would have been brought to 
the Court's attention.  See Fugere v. Derwinski, 1 Vet. App. 
103, 105 (1990), aff'd, 972 F.2d 331 (Fed. Cir. 1992) 
["[a]dvancing different arguments at successive stages of 
the appellate process does not serve the interests of the 
parties or the Court"].

The Board further notes that the Court Order was issued after 
the Court's decisions in Dingess v. Nicholson, 19 Vet. App. 
473 (2006) and Kent v. Nicholson, 20 Vet. App. 1 (2006).  The 
Joint Motion for Remand and the Court's Order do not contain 
any indication that the Veteran did not receive appropriate 
notice as contemplated by the Court's decision in Dingess or 
Kent.

With respect to the Veteran's secondary service connection 
claim for a dental disability, the Board determined in its 
April 2007 decision that the claim was not subject to the 
provisions of the VCAA because the VCAA has no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts, is dispositive in the matter.  See 
the April 2007 Board decision, pages 4 and 5;         see 
also Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (2001).  In April 2007, 
the Board did not grant the Veteran's claim for service 
connection secondary to epilepsy as a matter of law because 
the Veteran's epilepsy was not service connected.

As indicated below, the Board is now reopening the Veteran's 
claim of entitlement to service connection for epilepsy.  As 
is discussed in the Remand section below, further notice is 
necessary for compliance with VCAA as to the Veteran's 
secondary service connection claim.  

Relevant law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).    

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2008).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to that claim.

The definition of material evidence was revised in August 
2001 to require that the newly submitted evidence relate to 
an unestablished fact necessary to substantiate the claim and 
present the reasonable possibility of substantiating the 
claim.          See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) [codified at 38 C.F.R. § 3.156 (2008)].  This change in 
the law pertains only to claims filed on or after August 29, 
2001.  Because the Veteran's claim to reopen was initiated in 
July 2003, the claim will be adjudicated by applying the 
revised section 3.156, discussed immediately below.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2008).

An adjudicator must follow a two-step process in evaluating a 
previously denied claim.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

Analysis

New and material evidence

As was noted in the Introduction, the Veteran's service-
connection claim for epilepsy was previously denied in a 
March 1957 rating decision.  In the March 1957 rating 
decision, the RO determined from the evidence that the 
Veteran's epilepsy existed before service, and that the 
Veteran's epilepsy was not aggravated by service.  It 
followed that there was no relationship between the Veteran's 
subsequent seizures and any aggravation of his epilepsy by 
military service.  
In essence, the RO denied the claim because Hickson elements 
(2) and (3) were missing.  The Veteran did not appeal that 
decision, and it became final.  See 38 C.F.R. § 20.1103 
(2008).

As was described in the Introduction, the RO declined to 
reopen the claim in 
January 2004, and the Board denied reopening in April 2007.  
The Veteran appealed to the Court, which remanded the case.  
The Joint Remand indicated that the Board failed to provide 
an adequate statement of its reasons or bases for its 
determination that lay statements from the Veteran's sisters 
[which suggested that the Veteran's epilepsy did not exist 
prior to service] were not new and material. 
 In that connection, by incorporating these contentions in 
its Order, the Court directed the Board to reevaluate these 
lay statements in determining whether they constitute new and 
material evidence sufficient to reopen the Veteran's claim.

Per the instructions of the Joint Remand, the Board will now 
address the evidence in the Veteran's claims file consisting 
of lay statements of the Veteran's sisters.  To the extent 
that the Veteran's sisters articulate their personal belief 
that the Veteran's epilepsy is somehow related to, or was 
aggravated by his military service, this is not a competent 
source of medical evidence.  It is well-settled that lay 
persons without medical training, such as the Veteran's 
sisters, are not competent to attribute symptoms to a 
particular cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  

Indeed, as indicated in the Board's April 2007 decision, in 
Moray v. Brown, 5 Vet. App. 211, 214 (1993), the Court 
specifically stated that lay persons are not competent to 
offer medical opinions and that such evidence does not 
provide a basis on which to reopen a claim for service 
connection.  In Routen v. Brown, 10 Vet. App. 183, 186, 
(1997), the Court again noted that "[l]ay assertions of 
medical causation cannot suffice to reopen a claim under 38 
U.S.C. 5108."

That stated, the Joint Remand correctly points out that the 
Veteran's sisters both articulate recollections of times when 
they first noticed the Veteran's seizures.      See the 
September 2008 Joint Remand, page 3.  One sister, L.S., 
indicated that when the Veteran returned home from service, 
he would have seizures.  See the July 2003 statement of L.S.  
Another sister, G.F., indicated that the first she was aware 
of the Veteran's seizures was when he was in service, and he 
had more seizures after service.  See the July 2003 and 
August 2004 statements from G.F.  Although the medical 
evidence of record at the time of the March 1957 rating 
decision already indicated that the Veteran had seizures both 
in service and after service, the sisters' observations 
suggest that the Veteran's epilepsy arguably began or 
worsened while in service. 

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, 
citing Layno v. Brown,    6 Vet. App. 465, 467-69 (1994), 
emphasized that lay testimony is competent if it is limited 
to matters that the witness has actually observed and is 
within the realm of the witnesses personal knowledge; see 
also 38 C.F.R. § 3.159(a)(2) [Competent lay evidence means 
any evidence not requiring that the proponent have 
specialized education, training or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of the facts or circumstances and conveys matters that can be 
observed and described by a lay person].  Accordingly, the 
Board finds that because the lay statements of the Veteran's 
sisters relay observable and describable events, they 
constitute new and material evidence, and must be considered 
in order to fairly decide the merits of the claim.  See 38 
C.F.R.  § 3.156 (2008).

Subsequently, the Veteran submitted additional evidence, 
including a March 2009 medical opinion from Dr. C.B., who 
opined that the Veteran's service experiences aggravated the 
Veteran's pre-existing epileptic condition, and caused the 
Veteran's seizures to increase in severity.  

Accordingly, the lay statements of the Veteran's sisters and 
the medical opinion of Dr. C.B. relate to the unestablished 
facts necessary to substantiate the claim [i.e., in-service 
aggravation of a pre-existing condition], and present a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156 (2008).  New and material evidence has thus 
been received, and the Veteran's claim of entitlement to 
service connection for epilepsy is accordingly reopened.   

Additional comment

The Board wishes to make it clear that although there may be 
of record new and material evidence sufficient to reopen the 
Veteran's claim, this does not mean that the claim must be 
allowed based on such evidence.  See Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998) [new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim].  In 
particular, VA's statutory duty to assist the Veteran in the 
development of his claim attaches at this juncture.  

For the reasons explained in the REMAND section below, the 
Board finds that additional development is necessary before 
it may proceed to a decision on the merits.





ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for epilepsy is reopened.  
To that extent only, the appeal is allowed.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that these 
issues must be remanded for further procedural and 
evidentiary development.  

VCAA notice

Because the Veteran's secondary service connection claim for 
a dental disability is inextricably intertwined with the 
Veteran's direct service connection claim for epilepsy, the 
Court remanded that claim as well.  

As was noted above, the Veteran was not informed of the 
evidentiary requirements for secondary service connection, to 
include evidence that the Veteran's "service-connected 
disability either caused or aggravated your additional 
disability."

Accordingly, VCAA notice that is specific to the Veteran's 
secondary service connection claim must be sent to the 
Veteran.

Medical evidence

As was alluded to above, the outcome of the epilepsy claim 
hinges on the matter of aggravation of a pre-existing 
disability.  
 
The Veteran's claims file contains no medical records for any 
time prior to his entrance into military service in 1954.  
The Veteran's 1954 entrance examination notes that the 
Veteran had some "mild ND anxiety problems."  See the 
Veteran's October 22, 1954 entrance examination report.  On 
his third day of active duty, the Veteran had a convulsive 
seizure.  The Veteran's October 25, 1954 service treatment 
report indicates that the Veteran "[a]pparently had grand 
mal seizure this AM.  These have occurred very infrequently 
since the age of 4."  See the Veteran's October 25, 1954 
service treatment report.  

As indicated in an Appellant's Brief dated March 20, 2007, 
the record does not contain medical documentation of ongoing 
seizures between 1957 and 2000.  However, the Veteran has 
submitted a statement from Dr. W.R. stating that he treated 
the Veteran for a seizure disorder and continued Dilantin 
medication from 1960 to 1973.  See the March 20, 2007 
Appellant's Brief; see also the April 26, 2005 statement from 
Dr. W.R.  Clinical records, if existing, would be significant 
evidence.  

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1. VBA should furnish a VCAA notice letter 
to the Veteran, with a copy to his 
attorney, outlining the evidentiary 
requirements for secondary service 
connection.  

2.  VBA contact the Veteran and request 
that he identify, to he extent possible, 
any medical treatment he has received for 
seizures or epilepsy before and after 
service and dental problems after service.  
VBA should take appropriate steps to 
secure copies of such treatment reports 
and associate them with the Veteran's VA 
claims folder.

3.  After undertaking any additional 
development which it deems to be 
necessary, VBA should then readjudicate 
the Veteran's claims of entitlement to 
service connection for epilepsy and a 
dental disability.  If the benefits sought 
on appeal remains denied, the Veteran 
should be provided a supplemental 
statement of the case and given an 
appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further consideration, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


